The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county of a charge of having possession of six gallons of whisky, and his punishment fixed at a fine of $300 and costs, and confinement in the county jail for a period of 30 days.
The evidence discloses that the officers visited the home of the defendant armed with a search warrant. The defendant had a lease on a half section of land in Kiowa county, from which he produced about 150 bales of cotton a year. The officers first searched the barn of the defendant, which was situated about 200 yards from the residence. In the barn covered up with hay they found twelve one-half gallon fruit jars full of whisky. They then went to a negro shanty, which was situated on the premises about fifty yards from the barn. As they came up to this shanty, the negroes living there, not knowing they were officers, tried to sell them some home-brew. The witnesses made the negroes pour out some home-brew they had in the house, and discovered a number of bottles and jars in the shanty. The defendant came up about that time and asked the officers to search his house and *Page 96 
the outbuildings surrounding his house, which they did, finding nothing.
Nowhere in the record is there any evidence connecting the defendant with having possession of the whisky found in the barn, nor is there any evidence that he knew the whisky was hidden in the hay. The evidence is insufficient to support the verdict of the jury.
For this reason, the case is reversed.